DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species III, FIGs. 14-17, and claims 1-7, 9-10, and 12-22 in the reply filed on 09/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “other surface” as recited in claims 1 and 17, the “internal walls and lower surfaces of the recesses” as claimed in claims 1 and 17, the “surfaces of the first and second lead-out portions are exposed to the recesses and have surface roughness higher than surface roughness of surfaces of the first and second  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what element of the coil component is referred to as “the other surface” in line 17. There is also insufficient antecedent basis for “the other surface” limitation. Does Applicant mean the “another surface” as recited in line 2? Similar clarification needs to be made in claims 4, 9, 10, and 17. Furthermore, a clarification should be made if “recesses disposed along edges of the one surface of the body” means a plurality of recesses are disposed along each edge of the one surface body or if a recess is disposed on each edge of the one surface body, or a combination thereof, or something else. Applicant should make similar clarification in claim 17.
Regarding claim 10, Applicant should clarify if “front and rear surfaces and side surfaces” refers to “front and rear surfaces and side surfaces” as claimed in claim 1. Should “front and rear surfaces and side surfaces” be “the front and rear surfaces and the side surfaces” instead?
Regarding claim 18, it’s not clear what’s intended by “recesses each disposed along an edge of the first surface and along an edge of a respective one of the third, fourth, fifth, and sixth surfaces of the body” as recited in lines 10-12. Specifically, similar to claims 1 and 17 rejection above, it’s not clear if a plurality of recesses are disposed along each of the edges of the first surface, a plurality of recesses along each of the edges of the third to sixth surfaces of the body. Also, Applicant should clarify or state on the record that “a respective one of” means recess or recesses is/are disposed along the edge(s) of each of the third to sixth surfaces of the body.
Regarding claim 22, it’s not clear if the connection electrode is part of the third electrode as recited in claim 18, or if the connection electrode is a separate element connected to the third electrode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837